Appeal by the defendant from a resentence of the Supreme Court, Kings County (Marrus, J.), imposed February 25, 2010, pursuant to CPL 440.46, after a hearing, upon his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on November 26, 2002.
Ordered that the resentence is affirmed.
Taking into account all of the relevant circumstances, the resentence imposed was not excessive (see People v Benzeno, 83 AD3d 728 [2011]; People v Graves, 66 AD3d 1513, 1514 [2009]; People v Lara, 61 AD3d 894 [2009]; People v Almanzar, 43 AD3d 825, 826 [2007]; see also People v Suitte, 90 AD2d 80 [1982]). Covello, J.E, Eng, Chambers and Miller, JJ., concur.